STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of September , 2012
by and between Loton, Corp., a Nevada corporation (the “Company”), and (the
“Investor”).

 

WHEREAS, the Company desires to issue and sell to the Investor, and the Investor
desires to purchase from the Company, 150,000 shares of Common Stock of the
Company (the “Shares”), subject to the terms and conditions set forth in this
Agreement and pursuant to Section 4(2) of the Securities Act, and Rule 506
promulgated thereunder.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:

 

Article I

DEFINITIONS

 

1.1              Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 promulgated under
the Securities Act.

 

“Business Day” means any day other than Saturday, Sunday and any day that is a
legal holiday or a day on which the New York Stock Exchange or commercial banks
located in Los Angeles, California are permitted or required by law to close.

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

 

“Closing Date” means a Business Day when all conditions precedent to the
Investor’s obligation to pay the Subscription Amount for the Shares have been
satisfied or waived.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Governing Documents” means the Company’s Articles of Incorporation and bylaws,
in each case as amended from time to time.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Securities Act” means the Securities Act of 1933, as amended.

 



1

 



 

Article II

PURCHASE AND SALE

 

2.1              Closing. Upon the terms and subject to the conditions set forth
herein, the Company agrees to sell, and the Investor agrees to purchase, the
Shares at a purchase price of One Dollar ($1) per Share. The aggregate purchase
price for the Shares shall be One Hundred Fifty Thousand Dollars ($150,000) (the
“Subscription Amount”).

 

2.2              Conditions to the Closing. The Closing shall be subject to the
following conditions and deliveries:

 

(a)                At the Closing, the Company shall deliver or cause to be
delivered to the Investor:

 

(i)                 this Agreement, duly executed by the Company; and

 

(ii)               a certificate evidencing the Shares issued in the name of the

 

(b)               At the Closing, the Investor shall deliver or cause to be
delivered to the

 

(i)                 the Subscription Amount; and

 

(ii)               this Agreement, duly executed by the Investor.

 

(c)                The obligations of the Investor to consummate the
transactions to be effected at the Closing and to pay the Subscription Amount
are subject to the fulfillment or waiver, at or before the Closing, of each of
the conditions set forth below:

 

(i)                 the Company shall have authorized the issuance of the
Shares;

 

(ii)               all of the representations and warranties made by the Company
in this Agreement shall be accurate in all material respects as of the Closing
Date, and all covenants made by the Company and obligations of the Company shall
have been performed and complied with in all material respects as of the Closing
Date; and

 

(iii)             there shall not be any existing or, to the Company’s
knowledge, threatened action, proceeding or order, nor any other material
adverse change or event, involving the Company or the Investor and which, in the
reasonable opinion of the Investor, may have the effect of preventing, limiting
or delaying the transactions contemplated under this Agreement.

 

(d)               The obligations of the Company to consummate the transactions
to be effected at the Closing and to issue the Shares are subject to the
fulfillment or waiver, at or before the Closing, of each of the conditions set
forth below:

 

(i)                 all of the representations and warranties made by the
Investor in this Agreement, shall be accurate in all material respects as of the
Closing Date, and all covenants made by the Investor and obligations of the
Investor shall have been performed and complied with in all material respects as
of the Closing Date; and

 



2

 



 

(ii)               there shall not be any existing or threatened action,
proceeding or order, nor any other material adverse change or event, involving
the Company or the Investor and which, in the reasonable opinion of the Company,
may have the effect of preventing, limiting or delaying the transactions
contemplated under this Agreement.

 

Article III

REPRESENTATIONS AND WARRANTIES

 

3.1              Representations and Warranties of the Company. The Company
hereby makes the representations and warranties set forth below to the Investor.

 

(a)                Organization and Qualification. The Company is duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada, with the requisite power and authority to own and use its properties
and assets and to carry on its business as currently conducted. The Company is
not in violation of any of the provisions of its Governing Documents. The
Company is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not,
individually or in the aggregate: (i) adversely affect the legality, validity or
enforceability of this Agreement, (ii) have or result in or be reasonably likely
to have or result in a material adverse effect on the results of operations,
assets, prospects, business or condition (financial or otherwise) of the Company
taken as a whole, or (iii) adversely impair the Company’s ability to perform
fully on a timely basis its obligations under any of this Agreement.

 

(b)               Authorization; Enforcement. The Company has the requisite
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
consent or action is required by the Company or its shareholders. This Agreement
has been duly executed by the Company and constitutes a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and general principles of equity.

 

(c)                Capitalization of the Company. As of the date of this
Agreement, the entire authorized capital stock of the Company consists of
75,000,000 shares of Common Stock, par value $0.001 per share, of which
5,370,000 shares are issued and outstanding, and no shares of preferred stock.
As of the date of this Agreement and on the date of the Closing, there are no
outstanding options, warrants, subscriptions, conversion rights, or other
rights, agreements, or commitments obligating the Company to issue any
additional capital stock or any other securities convertible into, exchangeable
for, or evidencing the right to subscribe for or acquire from the Company any
capital stock or other securities of the Company. Except as set forth in this
Agreement and except as required by applicable law, there are no agreements
purporting to restrict the transfer of the Common Stock, no voting agreements,
stockholders’ agreements, voting trusts, or other arrangements restricting or
affecting the voting of the Common Stock.

 



3

 



 

(d)               Issuance of Shares. The issuance of the Shares is duly
authorized and is free from all taxes, pre-emptive rights, liens and charges
with respect to the issue thereof. Upon issuance, the Shares will be validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights, taxes, liens and charges with respect to the issue thereof, with the
holders being entitled to all rights, privileges and preferences as set forth in
the Governing Documents in force as of the Closing Date. Assuming the accuracy
of each of the representations and warranties set forth in Section 3.2 of this
Agreement, the offer and issuance by the Company of the Shares is exempt from
registration under the Securities Act.

 

(e)                No General Solicitation. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf, including, without
limitation, any Person related to the Investor, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Shares.

 

(f)                No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not: (i) conflict with or violate any
provision of the Company’s Governing Documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company debt or otherwise) or other understanding to which the
Company is a party or by which any property or asset of the Company is bound or
affected, or (iii) result, in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not, individually or in the aggregate, have or result in a
material adverse effect on the Company.

 

(g)               Certain Fees. No brokerage or finder’s fees or commissions are
or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other person
with respect to the transactions contemplated by this Agreement. The Investor
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other persons for fees of a type contemplated by this
Section 3.1(g) that may be due in connection with the transactions contemplated
by this Agreement.

 

3.2              Representations and Warranties of the Investor. The Investor
hereby makes the representations and warranties set forth below to the Company.

 

(a)                No Registration. The Investor understands that the Shares
have not been, and will not be, registered under the Securities Act by reason of
a specific exemption from the registration provisions of the Securities Act, the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Investor’s representations as
expressed herein or otherwise made pursuant hereto.

 



4

 



 

(b)               Investment Intent. The Investor is acquiring the Shares for
investment for its own account, not as a nominee or agent, and not with the view
to, or for resale in connection with, any distribution thereof, and the Investor
has no present intention of selling, granting any participation in, or otherwise
distributing the same. The Investor further represents that it does not have any
contract, undertaking, agreement or arrangement with any person or entity to
sell, transfer or grant participation to such person or entity or to any third
person or entity with respect to any of the Shares.

 

(c)                Investment Experience. The Investor has substantial
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company and acknowledges that the
Investor can protect its own interests. The Investor has such knowledge and
experience in financial and business matters so that the Investor is capable of
evaluating the merits and risks of its investment in the Company.

 

(d)               Speculative Nature of Investment. The Investor understands and
acknowledges that the Company has a limited financial and operating history and
that an investment in the Company is highly speculative and involves substantial
risks. The Investor can bear the economic risk of the Investor’s investment and
is able, without impairing the Investor’s financial condition, to hold the
Shares for an indefinite period of time and to suffer a complete loss of the
Investor’s investment.

 

(e)                Access to Data. The Investor has had an opportunity to ask
questions of, and receive answers from, the officers of the Company concerning
this Agreement, and schedule attached hereto and the transactions contemplated
by this Agreement, as well as the Company’s business, management and financial
affairs, which questions were answered to its satisfaction. The Investor
believes that it has received all the information the Investor considers
necessary or appropriate for deciding whether to purchase the Shares. The
Investor understands that such discussions, as well as any information issued by
the Company, were intended to describe certain aspects of the Company’s business
and prospects, but were not necessarily a thorough or exhaustive description.
The Investor acknowledges that any business plans prepared by the Company have
been, and continue to be, subject to change and that any projections included in
such business plans or otherwise are necessarily speculative in nature, and it
can be expected that some or all of the assumptions underlying the projections
will not materialize or will vary significantly from actual results. The
Investor has reviewed the “Description of Business” set forth on Schedule 1 to
this Agreement. The Investor also acknowledges that it is not relying on any
statements or representations of the Company or its agents for legal advice with
respect to this investment or the transactions contemplated by the Agreements.

 

(f)                Accredited Investor. The Investor is an “accredited investor”
within the meaning of Regulation D, Rule 501(a), promulgated by the Securities
and Exchange Commission (“SEC”) under the Securities Act and shall submit to the
Company such further assurances of such status as may be reasonably requested by
the Company.

 



5

 



 

(g)               Residency. The residency of the Investor is correctly set
forth on the signature page to this Agreement.

 

(h)               Rule 144. The Investor acknowledges that the Shares must be
held indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available. The Investor is aware of the
provisions of Rule 144 promulgated under the Securities Act which permit limited
resale of shares purchased in a private placement subject to the satisfaction of
certain conditions. The Investor acknowledges that, in the event all of the
requirements of Rule 144 are not met, registration under the Securities Act or
an exemption from registration will be required for any disposition of the
Shares or the underlying Common Stock. The Investor understands that, although
Rule 144 is not exclusive, the SEC has expressed its opinion that persons
proposing to sell restricted securities received in a private offering other
than in a registered offering or pursuant to Rule 144 will have a substantial
burden of proof in establishing that an exemption from registration is available
for such offers or sales and that such persons and the brokers who participate
in the transactions do so at their own risk.

 

(i)                 No Public Market. The Investor understands and acknowledges
that no public market now exists for any of the securities issued by the Company
and that the Company has made no assurances that a public market will ever exist
for the Company’s securities.

 

(j)                 Authorization.

 

(i)                 The Investor has all requisite power and authority to
execute and deliver this Agreement, to purchase the Shares hereunder and to
carry out and perform its obligations under the terms of this Agreement. All
action on the part of the Investor necessary for the authorization, execution,
delivery and performance of this Agreement, and the performance of all of the
Investor’s obligations under this Agreement, has been taken or will be taken
prior to the Closing.

 

(ii)               This Agreement, when executed and delivered by the Investor,
will constitute valid and legally binding obligations of the Investor,
enforceable in accordance with its terms except: (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies or by general principles of equity.

 

(iii)             No consent, approval, authorization, order, filing,
registration or qualification of or with any court, governmental authority or
third person is required to be obtained by the Investor in connection with the
execution and delivery of this Agreement by the Investor or the performance of
the Investor’s obligations hereunder.

 

(k)               Brokers or Finders. The Investor has not engaged any brokers,
finders or agents, and the Company has not, nor will, incur, directly or
indirectly, as a result of any action taken by the Investor, any liability for
brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with this Agreement.

 



6

 



 

(l)                 Tax Advisors. The Investor has reviewed with its own tax
advisors the U.S. federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. With respect to
such matters, the Investor relies solely on such advisors and not on any
statements or representations of the Company or any of its agents, written or
oral. The Investor understands that it (and not the Company) shall be
responsible for its own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.

 

(m)             Legends. The Investor understands and agrees that the
certificate evidencing the Shares, or any other securities issued in respect of
the Shares upon any stock split, stock dividend, recapitalization, merger,
consolidation or similar event, shall bear the following legend (in addition to
any legend required by applicable state securities laws):

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”

 

Article IV

MISCELLANEOUS

 

4.1              Entire Agreement. This Agreement, together with the schedule,
contains the entire understanding of the parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such document.

 

4.2              Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile or
email (if designated) prior to 5:00 p.m. (Los Angeles, CA time) on a Business
Day with electronic confirmation of delivery, (b) the next Business Day after
the date of transmission, if such notice or communication is delivered via
facsimile or email (if designated) on a day that is not a Business Day or later
than 5:00 p.m. (Los Angeles, California local time) on any Business Day, (c) one
Business Day following the date of overnight delivery, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given (or actual delivery to
such person’s address of record). The addresses for such notices and
communications are those set forth on the signature pages hereof, or such other
address as may be designated in writing hereafter, in the same manner, by such
Person.

 



7

 



 

4.3              Amendments; Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Investor, or, in the case of a waiver, by the
party against whom enforcement of any such waiver is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

4.4              Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

4.5              Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns.

 

4.6              No Third-Party Beneficiaries. This Agreement is intended solely
for the benefit of the parties hereto and their respective successors and
permitted assigns.

 

4.7              Governing Law; Venue; Waiver of Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of California, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement (whether brought against a party hereto or its
respective affiliates, directors, officers, stockholders, employees or agents)
shall be commenced exclusively in the state and Federal courts sitting in Los
Angeles, California. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Los Angeles, California
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of this Agreement), and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or inconvenient venue for such proceeding. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
The parties hereby waive all rights to a trial by jury. If any party shall
commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

 

4.8              Survival. The representations and warranties contained herein
shall survive the Closing and the delivery of the Shares for the applicable
statute of limitations. The covenants shall survive the Closing and the delivery
of the Shares until they are performed or satisfied in full.

 



8

 



 

4.9              Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that all
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile or electronic transmission (such as email or PDF), such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) such document with the same force
and effect as if such facsimile signature page were an original thereof.

 

4.10          Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

4.11          Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Investor
and the Company will be entitled to specific performance under this Agreement.
The parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.

 

4.12          Fees and Expenses. Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.

 

* * * * *

 



9

 



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its authorized signatory as of the date first set forth above.

 

    LOTON, CORP.                 By:       Name:       Title:              
Address:                       INVESTOR                 By:       Name:      
Title:       Address:  

 

 

 

[Signature Page to Stock Purchase Agreement]

 



 

 

 

